Citation Nr: 0114647	
Decision Date: 05/25/01    Archive Date: 05/30/01

DOCKET NO.  99-14 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased rating for post-concussive 
syndrome with headaches and seizure disorder, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from September 1990 to 
August 1991.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision of the 
Chicago, Illinois, Department of Veterans Affairs (VA) 
Regional Office (RO) which denied a rating in excess of 10 
percent for post-concussive syndrome.  Pursuant to a hearing 
officer's decision, dated in September 1999, the disability 
evaluation was increased to 30 percent effective September 4, 
1997, the date of receipt of the increased rating claim.

A review of the record reveals that service connection for 
post traumatic stress disorder (PTSD) was denied by rating 
action in May 1996.  The denial became final when the veteran 
did not complete an appeal of the determination within one 
year of notice thereof.  38 U.S.C.A. § 7105 (West 1991).  In 
August 1999, the veteran sought to reopen the claim for 
service connection for PTSD.  This issue has not been 
adjudicated by the RO.  In this regard, the Board notes that 
the certification of the appeal by the RO is for 
administrative purposes only, and does not serve to either 
confer or deprive the Board of jurisdiction over an issue.  
38 C.F.R. § 19.35 (2000).  


REMAND

The veteran contends that his service-connected post-
concussive syndrome with headaches and seizure disorder 
warrants a higher evaluation.  Specifically, he maintains 
that the fact that his Illinois driver's license was revoked 
due to seizures and blackouts is proof that his condition has 
deteriorated.  

A review of the record reveals that the veteran has not been 
afforded a VA examination in conjunction with his claim.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of VA with respect 
to the duty to assist.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Accordingly, this case is REMANDED for the following:

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for the disability 
at issue since September 1996.  After 
securing any necessary authorizations, 
the RO should request copies of all 
indicated records which have not been 
previously secured and associate them 
with the claims folder.  If after making 
reasonable efforts, the RO is unable to 
obtain all of the relevant records so 
sought, the RO must provide the veteran 
with written notification that it was 
unable to obtain records with respect to 
the claim.  Such notification must be in 
compliance with Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  A copy of 
the notice must be associated with the 
claims file. 

2.  After obtaining written authorization 
from the veteran, the RO should attempt 
to obtain records from the Illinois 
Department of Motor Vehicles regarding 
the veteran's reported driver's license 
revocation.  Failures to respond or 
negative replies to any request should be 
noted in writing and also associated with 
the claims folder.

3.  The RO should schedule the veteran 
for a VA neurological examination to 
determine the current severity of his 
service-connected post-concussive 
syndrome with headaches and seizure 
disorder.  All indicated tests and 
studies should be performed, and all 
clinical manifestations should be 
reported in detail.  The examiner should 
express an opinion as to whether the 
veteran has very frequent completely 
prostrating and prolonged migraines 
productive of severe economic 
inadaptability.  The examiner should also 
express an opinion as to whether the 
veteran predominantly suffers major or 
minor seizures.  [Under the VA rating 
provisions a "major seizure" is 
characterized by generalized tonic-clonic 
convulsion with unconsciousness.  A 
"minor seizure" consists of a brief 
interruption in consciousness or 
conscious control.  This is associated 
with staring or rhythmic blinking of the 
eyes, or nodding of the head, or sudden 
jerking movements of the arms, trunk, or 
head, or sudden loss of postural control.  
38 C.F.R. § 4.124 a, Diagnostic Code 
8911, Notes (1) and (2).]  The examiner 
must provide a complete rationale for all 
conclusions reached and opinions 
expressed.

The claims folder and a separate copy of 
this remand should be made available to 
and reviewed by the examiner prior to the 
examination.  The RO should inform the 
veteran of all consequences of his 
failure to report for the examination in 
order that he may make an informed 
decision regarding his participation in 
said examination.  

4.  After the above development, the RO 
should review the claims folder and 
ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
report of examination.  If the report 
does not include sufficient data or 
adequate responses to the specific 
opinions requested, the report must be 
returned to the examiner for corrective 
action.  38 C.F.R. § 4.2.  

5.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  

6.  Thereafter, the RO should 
readjudicate the issue on appeal.  

If any benefit sought remains denied, the veteran and his 
representative should be provided a supplemental statement of 
the case, which reflects RO consideration of all additional 
evidence, and the opportunity to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
review.  The purpose of this REMAND is to obtain additional 
evidence and ensure that the veteran is afforded all due 
process of law.  The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.  No action is required by the veteran until 
contacted by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




